 



EXHIBIT 10.18
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
December 31, 2006, between Bank of Commerce Holdings, formerly called Redding
Bancorp and Bank of Commerce (hereinafter referred to as “Employer”), and
Michael C. Mayer (hereinafter referred to as “Executive”).
WITNESSETH:
     WHEREAS, Employer desires to employ Executive in the capacity hereinafter
stated, and Executive desires to continue in the employ of Employer in such
capacity, for the period and on the terms and conditions set forth herein:
     NOW, THEREFORE, in consideration of the promises and of the mutual
covenants and conditions herein contained, the parties hereto, intending to be
legally bound do hereby agree as follows:
     1. EMPLOYMENT DUTIES AND AUTHORITY
Employer hereby employs Executive as its President and Chief Executive Officer,
and Executive accepts such employment. Executive agrees to perform the duties
that are customarily performed by the President and Chief Executive Officer of a
financial services holding company and a state chartered banking institution and
accepts all other duties described herein or as prescribed by the Employer’s
Board of Directors, and agrees to discharge the same faithfully and to the best
of his ability and consistent with past performances and the highest and best
standards of the banking industry, in accordance with the policies of the
Employer’s Articles of Incorporation, Bylaws, Policies and Procedures. Executive
shall devote his full business time and attention to the business and affairs of
Employer for which he is employed and shall perform the duties thereof to the
best of his ability. Except as permitted by the prior written consent of the
Employer’s Board of Directors, Executive shall not directly or indirectly render
any services of a business, commercial or professional nature to any other
person, firm or corporation, whether for compensation or otherwise, which are in
conflict with Employer’s interests. Executive shall have such responsibility and
duties and such authority to transact business on behalf of Employer, as are
customarily incident to the office of President and Chief Executive Officer of a
financial services holding company and a state chartered banking institution.
     2. TERM
Employer hereby employs Executive, and Executive hereby accepts employment with
Employer for the period of four years (the “Term”), commencing December 31, 2006
with such Term being subject to prior termination as herein provided. Where used
herein, “Term” shall refer to the entire period of employment of Executive by
Employer, whether
Final Employment Agreement

Page # 1



--------------------------------------------------------------------------------



 



for the period provided above, or whether terminated earlier as hereinafter
provided, or extended by mutual agreement in writing by Employer and Executive.
     3. EXECUTIVE COMPENSATION
In consideration for all services to be rendered by Executive to Employer,
Employer agrees to pay Executive a starting base salary of $240,000 per year,
2007 compensation to be determined. Employer’s Board of Directors shall in its
discretion determine any increases in Executive’s base salary after the first
anniversary of the Term. Executive’s salary shall be paid semi-monthly. Employer
shall deduct there from all taxes which may be required to be deducted or
withheld under any provision of the law (including, but not limited to, social
security payments and income tax withholding) now in effect or which may become
effective anytime during the term of this Agreement.
Executive shall be entitled to participate in any and all other employee
benefits and plans that may be developed and adopted by Employer and in which
Executive is eligible to participate under the terms of such plans, including
Employer’s Profit Sharing Plan.
Employer agrees to provide Executive with an automobile within a predetermined
value established from time to time by the Executive Compensation Committee of
the Employer. Employer agrees to cover all operating expenses including
insurance and maintenance. Executive is entitled to replace such vehicle every
three years. Upon termination, for any reason, the Executive will be entitled to
purchase the automobile at the net book value at that time.
Employer agrees to reimburse Executive for all ordinary and customary expenses
for entertainment, meals, travel, cellular phone, and incidental business
expense in accordance with Employer’s policy. Reasonable costs incurred for
professional education, publications, seminars, meetings and special social
entertainment shall also be reimbursed in accordance with Employer’s policy.
Employer agrees to reimburse Executive for reasonable business expenses
associated with participation on the Employer’s Board of Directors.
The Employer may pay Executive a bonus or bonuses in such amount as the Board of
Directors, in its discretion, determines is appropriate.
     4. COUNTRY CLUB MEMBERSHIP
Employer agrees to reimburse Executive for reasonable country club membership
dues, in accordance with Employer’s policy.
Final Employment Agreement

Page # 2



--------------------------------------------------------------------------------



 



     5. INSURANCE
Employer agrees to provide Executive with health and life insurance benefits
that are now or may hereinafter be in effect for all other full-time
employees-subject to the eligibility requirements of the plans. Employer may
also obtain a “key-man” life insurance policy on the life of Executive which
shall be a general asset of the employer and to which Executive and the
Executive’s beneficiary will have no preferred or secured claim.
     6. VACATION
Executive shall be entitled to accrue five (5) weeks vacation during each year
of which at least two (2) weeks must be taken in a consecutive period. Vacation
benefits shall not accrue above six weeks at any time. Once this six week
maximum is reached, vacation will stop accruing until vacation is taken.
     7. TERMINATION
Employer shall have the right to terminate this Agreement for any of the
following reasons by serving written notice upon Executive:

  (a)   Willful breach of, habitual neglect of, willful failure to perform, or
inability to perform, Executive duties and obligations as President and Chief
Executive Officer.     (b)   Illegal conduct, constituting a crime involving
morale turpitude, conviction of a felony, or any conduct detrimental to the
interests of the Employer.     (c)   Physical or mental disability rendering
Executive incapable of performing his duties for a consecutive period of
180 days (during which time Executive shall continue to receive his base salary
and other benefits, provided his accrued sick leave has first been exhausted),
or by death; or     (d)   Determination by Employer’s Board of Directors that
the continued employment of Executive is detrimental to the best interests of
the Employer, or for any reason whatsoever as determined by Employer’s Board of
Directors and in the sold and absolute discretion of the Employer’s Board of
Directors.

In the event this Agreement is terminated for any of the reasons specified in
the paragraphs (a), (b), or (c) above, Executive shall be paid six months total
compensation package calculated as of the date of the Executive’s termination,
plus any accrued profit sharing and vacation accrued to, but not taken as of
date of the termination. In the event this Agreement is terminated for any
reason specified in paragraph (d) above, Executive shall be entitled to
severance pay in an amount equal to twelve months of Executive’s then total
compensation package to be paid in one lump sum.
Final Employment Agreement

Page # 3



--------------------------------------------------------------------------------



 



Total compensation package is defined as current salary, bonus, insurance,
automobile expense, country club membership and other ordinary and customary
perquisites.
In either case, the health insurance benefits provided herein shall be extended
at the Employer’s sole cost for the twelve months after which the Executive is
terminated.
The total compensation package and benefits referenced in the preceding
paragraph are collectively referred to herein as “Severance.” Executive
acknowledges and agrees that any Severance provided upon termination is in lieu
of all damages, payments and liabilities on account of the early termination of
this Agreement and is the sole and exclusive remedy for Executive other than
rights, if any, to exercise any of the stock options vested prior to such
termination, and shall only be paid subject to Executive’s execution of a
complete release of all claims Executive may have against the Employer, its
officers, directors, agents, employees, predecessors, successors, parents,
subsidiaries, and affiliates. If upon termination of employment Executive
chooses to arbitrate any claims pursuant to Section 17, Executive shall be
deemed to have waived Executive’s right, if any, to severance.
Executive shall give ninety (90) days prior notice, in writing, to Employer in
the event Executive resigns or voluntarily terminates employment, or takes early
retirement.
     8. CHANGE OF CONTROL BENEFITS
In the event there is a Change of Control, as that term is defined in the
Executive Salary Continuation Agreement between the Employer and Executive, and
the Executive’s responsibilities and duties are diminished in any capacity the
Executive is entitled to terminate this Agreement and will be paid severance pay
equal to two (2) years of total compensation package as of the date of the
Executive’s termination. Executive acknowledges and agrees that such payment is
in lieu of all damages, payments and liabilities on account of the early
termination of this Agreement and is the sole and exclusive remedy for Executive
(other than rights, if any, to exercise any of the stock options vested prior to
such termination, and shall only be paid subject to Executive’s execution of a
complete release of all claims Executive may have against the Employer, its
officers, directors, agents, employees, predecessors, successors, parents,
subsidiaries, and affiliates. If upon termination of employment Executive
chooses to arbitrate any claims pursuant to Section 16, Executive shall be
deemed to have waived Executive’s right, if any, to severance.
     9. CONFIDENTIAL INFORMATION AND NONDISCLOSURE
          (a) Confidential Information. Employer has and will develop and own
certain Confidential Information, which has a great value in its business.
Employer also has and will have access to Confidential Information of its
customers. “Customers” shall mean any persons or entities for whom Employer
performs services or from whom Employer obtains information. Confidential
Information includes information disclosed to Executive during the course of her
employment, and information developed or learned by Executive during the course
of her employment.
Final Employment Agreement

Page # 4



--------------------------------------------------------------------------------



 



Confidential Information is broadly defined and includes all information which
has or could have commercial value or other utility in Employer’s business or
the businesses of Employer’s customers. Confidential Information also includes
all information which could be detrimental to the interests of Employer or its
customers if it were disclosed. By example and without limitation, Confidential
Information includes all information concerning loan information, Customer data,
including but not limited to Customer and supplier identities, Customer
characteristics or agreements and Customer lists, applicant data, employment
categories, job classifications, employment histories, job analyses and
validations, preferences, credit history, agreements, and any personally
identifiable information related to Customers; any information provided to
Executive by a Customer, including but not limited to electronic information,
documents, software, and trade secrets; historical sales information;
advertising and marketing materials and strategies; financial information
related to Employer, Customers, Customer’s employees or any other party; labor
relations strategies; research and development strategies and results, including
new materials research; pending projects and proposals; production processes;
scientific or technological data, formulae and prototypes; employee data;
pricing and product information; computer data information; inventory levels and
products; supplier information and data; testing techniques; processes;
formulas; trade secrets; inventions; discoveries; improvements; specifications;
data, know-how, and formats; marketing plans; pending projects and proposals;
business plans; computer processes; computer programs and codes; technological
data; strategies; forecasts; budgets; and projections.
          (b) Protection of Confidential Information. Executive agrees that at
all times during and after his employment by Employer, Executive will keep
confidential and not disclose to any third party or make any use of the
Confidential Information of Employer or its customers, except for the benefit of
Employer or its customers and in the course of her employment. In the event
Executive is required by law to disclose such information described in this
paragraph, Executive will provide Employer and its legal counsel with immediate
notice of such request so that Employer may consider seeking a protective order.
For purposes of this Agreement, the disclosure of any Confidential Information,
at any time except as required by law shall be considered to be “unfair
competition”. Executive also agrees not to remove or permit the removal of
Confidential Information from Employer’s place of business without the express
written authorization of an Officer of Employer or its authorized
representative. Executive acknowledges that he is aware that the unauthorized
disclosure of Confidential Information of Employer or its customers may be
highly prejudicial to their interests, an invasion of privacy, and an improper
disclosure of trade secrets and financial information in violation of state and
federal law.
          (c) Return of Property. In the event Executive’s employment with
Employer is terminated (voluntarily or otherwise), Executive agrees to inform
Employer of all documents and other data relating to his employment which is in
his possession and control and to deliver promptly all such documents and data
to Employer.
Final Employment Agreement

Page # 5



--------------------------------------------------------------------------------



 



          (d) Sanctions for Unauthorized Taking of Trade Secrets. Executive
understands that taking of Employer’s trade secrets is a crime under California
Penal Code section 449(c) and could also result in civil liability under
California’s Uniform Trade Secrets Act (Civil Code sections 3426-3426.11), and
that willful misappropriation may result in an award against Executive of triple
the amount the Employer’s damages and Employer’s attorney fees for collecting
such damages.
          (e) Injunctive Relief. Executive acknowledges that breach of this
Section may cause Employer irreparable harm for which money is inadequate
compensation. Executive therefore agrees that Employer will be entitled to
injunctive relief to enforce this Section and this Agreement, in addition to
damages and other available remedies, and Executive consents to such injunctive
relief pursuant to Section 17 below.
          (f) Solicitation of Bank Customers. Executive agrees that in the event
his employment with the Bank shall terminate for any reason, he shall not, for a
period of one year, make known to, or call on, solicit or take away, or attempt
to call on, solicit or take away on behalf of any person, firm or corporation
which is in competition, either directly or indirectly, with the Bank, any
existing customers of the Bank or individuals or entities with whom the Bank is
negotiating for the Bank’s services. This provision may be enforced either
through injunction or specific performance of this Agreement by the Bank. In the
event of a Change in Control, Executive shall be unconditionally released from
all of his duties and obligations under this paragraph.
     10. INDEMNIFICATION
To the extent permitted by law, Employer shall indemnify Executive if he was or
is a party or is threatened to be made a party in any such action brought by a
third party against Executive (whether or not Employer is joined as a party
defendant) against expenses, judgments, fines, settlements and other amounts
actually and reasonably incurred with said action if Executive acted in good
faith and manner Executive reasonably believed to be in the best interest of
Employer (and with respect to a criminal proceeding if Executive had no
reasonable cause to believe her conduct was unlawful), provided that the alleged
conduct of Executive arose out of and was within the course and scope of her
employment as an officer or employee of Employer.
Final Employment Agreement

Page # 6



--------------------------------------------------------------------------------



 



     11. NOTICES
Any notice, request, demand, or other communication required or permitted
hereunder shall be deemed to be properly given when personally served in
writing, when deposited in the U.S. mail, postage prepaid, or when communicated
to a public telegraph company for transmittal, addressed as follows:

         
 
  To Employer:   Redding Bank of Commerce
1951 Churn Creek Road
Redding, California 96002
Attention: Board of Directors
 
       
 
  To Executive:   Michael C. Mayer
2634 La Rinconada Place
Redding, California 96002

Any party hereto may change its or her address for purposes of this Section by
giving notice in accordance herewith.
     12. BENEFIT OF AGREEMENT
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective executors, administrators, successors and assigns.
     13. APPLICABLE LAW
This Agreement is made and entered into in the State of California, and the laws
of said State shall govern the validity and interpretation hereof.
CAPTIONS AND PARAGRAPH HEADINGS
Captions and paragraph headings used herein are for convenience only and are not
a part of this Agreement and shall not be used in construing it.
     14. INVALID PROVISIONS
Should any provision of this Agreement for any reason be declared invalid, void,
or unenforceable by a court of competent jurisdiction, the validity and binding
effect of any remaining portions shall not be affected and the remaining
portions of this Agreement shall remain in full force and effect as if this
Agreement had been executed with said provision eliminated.
Final Employment Agreement

Page # 7



--------------------------------------------------------------------------------



 



     15. ENTIRE AGREEMENT
This Agreement and the Executive Salary Continuation Agreement, and contain the
entire Agreement of the parties and supersede any and all other agreements,
either oral or in writing, between the parties hereto with respect to the
employment of Executive by Employer, except to the extent that it is
contemplated that Executive and Employer may enter into a stock option
agreement. Each party to this Agreement acknowledges that no representations,
promises, or agreements, oral or otherwise, have been made by any party, or
anyone acting on behalf of any party, which is not embodied herein, and that no
other agreement, statement, or promise not contained in this Agreement shall be
valid or binding. This Agreement may not be modified or amended by oral
agreement, but only by an agreement in writing signed by the Employer and
Executive.
     16. ARBITRATION
(a) All claims, disputes and other matters in question arising out of or
relating to this Agreement, or the breach or interpretation thereof, shall be
resolved by binding arbitration before a representative member, selected by the
mutual agreement of the parties, of the Judicial Arbitration and Mediation
Services, Inc., Redding, California (“JAMS”), in accordance with the rules and
procedures of JAMS then in effect. In the event JAMS is unable or unwilling to
conduct such arbitration, or has discontinued its business, the parties agree
that a representative member, selected by the mutual agreement of the parties,
of the American Arbitration Association, Redding, California (“AAA”), shall
conduct such binding arbitration in accordance with the rules and procedures of
the AAA then in effect.
Notice of the demand for arbitration shall be filed in writing with the other
party to this Agreement and with JAMS (or AAA, if necessary). In no event shall
the demand for arbitration be made after the date when institution of legal or
equitable proceedings based on such claim, dispute or other matter in question
would be barred by the applicable statute of limitations. Any award rendered by
JAMS or AAA shall be final and binding upon the parties, and as applicable,
their respective heirs, beneficiaries, legal representatives, agents, successors
and assigns, and may be entered in any court having jurisdiction thereof. The
obligation of the parties to arbitrate pursuant to this clause shall be
specifically enforceable in accordance with, and shall be conducted consistently
with, the provisions of Title 9 of Part 3 of the California Code of Civil
Procedure. Any arbitration hereunder shall be conducted in Redding, California,
unless otherwise agreed to by the parties.
          (b) In the event that either party seeks injunctive relief, consistent
with this arbitration clause such relief shall be sought pursuant to California
Code of Civil Procedure Sections 1281.8 and 527, or any successor statutes.
Final Employment Agreement

Page # 8



--------------------------------------------------------------------------------



 



          (c) The parties expressly state that it is their intent to arbitrate
disputes between them. Therefore, this Agreement shall be construed so as to be
consistent with applicable federal and California law and to be enforceable to
the maximum extent allowable by law to provide arbitration as the forum to
resolve their disputes. If necessary, any portion of this Agreement that is
unenforceable by law shall be stricken, and the arbitrator or the court, as the
case may be, shall have the power to reform this Agreement to the extent
necessary to comply with applicable law and to give effect to the parties’
intent that they shall arbitrate their disputes.
     17. ATTORNEYS’ FEES AND COSTS
In the event of litigation, arbitration or any other action or proceeding
between the parties to interpret or enforce this Agreement or any part thereof
or otherwise arising out of or relating to this Agreement, the prevailing party
shall be entitled to recover its costs related to any such action or proceeding
and its reasonable fees of attorneys, accountants and expert witnesses incurred
by such party in connection with any such action or proceeding. The prevailing
party shall be deemed to be the party which obtains substantially the relief
sought by final resolution, compromise or settlement, or as may otherwise be
determined by order of a court of competent jurisdiction in the event of
litigation, an award or decision of one or more arbitrators in the event of
arbitration, or a decision of a comparable official in the event of any other
action or proceeding.
EXECUTIVE AND EMPLOYER AGREE THAT BY ENTERING INTO THIS AGREEMENT, EXECUTIVE AND
EMPLOYER KNOWINGLY AND VOLUNTARILY WAIVE THEIR RIGHTS TO A TRIAL BY A JUDGE OR
JURY.

                 
 
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date and year first above written.    
 
                EMPLOYER:       EXECUTIVE: /s/ Michael C. Mayer    
 
         
 
   
 
                BANK OF COMMERCE HOLDINGS       Michael C. Mayer    
 
               
By:
Name:
  /s/ Harry L. Grashoff, Jr.
 
Harry L. Grashoff, Jr.            
Title:
  Chairman      
 
Michael C. Mayer    

Final Employment Agreement

Page # 9